Exhibit 10.22.2



 

BULK RECEIVABLES PURCHASE AND SALE AGREEMENT (LIMITED RECOURSE)

This Bulk Receivables Purchase and Sale Agreement (Limited Recourse) is entered
into this 30th day of January, 2020 (the "Closing Date"), between Nicholas
Financial, Inc., a Florida Corporation ("Buyer"), and Platinum Auto Finance of
Tampa Bay, LLC, a Florida limited liability company ("Seller").

WHEREAS, Seller wishes to sell and Buyer wishes to buy all of Seller's rights,
title and interest in and to certain retail installment sales contracts secured
by liens on motor vehicles and certain promissory notes and security interests
in motor vehicles securing such notes (collectively the "Receivables" and each a
"Receivable").

NOW, THEREFORE, in consideration of these premises and of the mutual covenants
and agreements hereinafter contained, the receipt and adequacy of which are
hereby acknowledged, the Buyer and Seller hereby agree as follows:

ARTICLE I
DEFINITIONS

Whenever used herein, the following words and phrases, unless the context
otherwise requires, will have the following meanings:

"Accrued Interest":As of any date of determination with respect to a Receivable,
the accrued

and unpaid interest of such Receivable.

 

 

 

 

 

 

 

 

 

"Agreement":

"Authorized Officer":

This Receivables Purchase and Sale Agreement, together with all exhibits hereto
and all subsequent written amendments and supplements hereto and thereto.

With respect to any Person, any of the Chief Executive Officer, the President,
the Treasurer, the Chief Financial Officer, any Vice President or any Assistant
Treasurer of such Person, or any other officer of such Person authorized to act
on behalf of such Person.

 

 

 

 

 

 

"Bill of Sale":The Bill of Sale in the form attached hereto as Exhibit A.

 

"Business Day":

Any day other than a Saturday or Sunday, or a day on which banking institutions
in Tampa, Florida are authorized or obligated by law or

executive order to be closed.

"Buyer":As defined in the first paragraph of this Agreement.

 

"Certificate of Title":

A document issued by a jurisdiction that evidences the owner(s) and lien
holder(s), if any, of a motor vehicle registered in such jurisdiction.

 

"Closing":

The simultaneous delivery by Buyer and Seller on the Closing Date of documents
and funds as provided for hereunder, as well as the performance by Buyer and
Seller of all acts herein provided to be performed on the Closing Date.

"Closing Date":As defined in the first paragraph of this Agreement.

 

 



 

 

 

 



 

 



 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

"Collections"

With respect to any Receivable, all cash collections and other cash proceeds of
or relating to such Receivable, including, without limitation, (i) Scheduled
Payments, (ii) prepayments, (iii) any late fees, (iv) any guaranty amounts, (v)
any insurance proceeds (including any GAP benefits or waiver amount), (vi) any
rebates, (vii) any liquidation proceeds or recoveries and (viii) all other cash
proceeds of Related Security with respect to such Receivable.

 

 

 

 

 

"Contract":

With respect to a Receivable, either (i) the motor vehicle retail installment
sales contract or (ii) the promissory note evidencing an Obligor's obligation to
pay the indebtedness provided for therein and evidencing a security interest in
the Financed Vehicle.

 

"Contract Rate":

With respect to a Receivable, the annualized rate of interest to be paid by the
Obligor as set forth on the related Contract, which may or may not be the same
as the federal Truth-in Lending Act / Regulation Z Annual Percentage Rate.

"Conveyed Property":As defined in Section 2.1 of this Agreement.

 

"Current Performing Contract":

A Performing Contract where, as of the Cut-Off Date, the Obligor is less than
thirty (30) days past due with respect to all payments due thereunder.

"Current Servicer":Platinum Auto Finance

 



 

 



 

 

 



 

 

"Cut-Off Date":

"Damages":

Close of business on the date set forth as the "Cut-Off Date" on the Receivables
Schedule, which date shall be the last day on which Seller accrues Interest with
respect to Receivables on its servicing and accounting system(s).

With respect to a Person and a specified event, the losses, liabilities,
reasonable costs and expenses actually incurred and appropriately documented by
such Person resulting from such specified event.

 

 

 

 

 

 

"Delinquent Performing Contract":A Performing Contract where, as of the Cut-Off
Date, payments

due on the Contract are thirty (30) days or more past due.

"Deposit Amount":Such amount retained by Buyer from the Purchase Price as set
forth in

Section 3.3.

"Electronic Data File":The information and data provided by Seller to Buyer
pursuant to Section

10.2(b) and set forth in Exhibit C.

"Financed Vehicle"A new or used motor vehicle, together with all accessions
thereto, securing

an Obligor's indebtedness under the respective Receivable.

"Non-Performing Contract": Any contract that is not a Performing Contract or a
Delinquent Performing Contract.

2

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

"Material Adverse Effect":

means, with respect to Buyer, a material adverse effect on (i) the financial
condition, business, operations or properties of such Person, taken as a whole,
(ii) the ability of such Person to perform its obligations hereunder, (iii) the
legality, validity or enforceability of this Agreement, or (iv) the legality,
validity or enforceability of Buyer's interest in the Receivables.

 

 

 

 

"Obligor":The Person or Persons (other than the Seller) who executed a Contract
and

is or are liable for all obligations thereunder.

 

 

With respect to a Receivable, as of a date of determination, the sum of (i) the
Unpaid Principal Balance, plus (ii) all accrued and unpaid interest calculated
at the Contract Rate and in accordance with the terms and conditions of the
Contract.

A Contract where, as of the Cut-Off Date, (i) the Seller has no evidence that
the Obligor intends to discontinue making all required payments under the
Contract, (ii) the Seller has no evidence that Buyer will not be able to make
contact with the Obligor following the Closing Date or that the Obligor is
otherwise a "skip" risk, (iii) the account evidenced by the Contract, or the
vehicle which secures the Contract, is not in the process of repossession,
repossession hold, insurance claim, litigation or impoundment, (iv) the Contract
is secured by a fully operable vehicle, and (v) the Obligor under the Contract
has not filed, nor had filed against it a petition in bankruptcy.

Any individual, corporation, partnership, limited liability company, joint
venture, association, joint stock company, trust (including any beneficiary
thereto), unincorporated organization or government or any agency or political
subdivision thereof

The price paid on the Closing Date by Buyer to Seller for the Receivables
purchased by Buyer on the Closing Date as calculated as provided in Section 3.1
hereof .

 

 

 

 

"Payoff":

 

"Performing Contract":

 

"Person":

 

"Purchase Price":

 

"Receivables File":The documents described in Section 10.2(d) of this Agreement.

 

"Receivables Schedule":

"Recourse Period"

The schedule listing the Receivables to be purchased by Buyer on the Closing
Date, substantially in the form of attached Exhibit B and containing the
information set forth therein, and delivered in accordance with Section 10.2(a).

With respect to a particular Receivable and the related Contract, that period of
time set forth in the Receivables Schedule, in accordance with Section 3.2(c),
during which Seller owes to Buyer the recourse obligations set forth in Section
3.2.

 

 

 

 

 

 

3

 

 



 

 

--------------------------------------------------------------------------------

 



 

"Related Security":With respect to any Receivable:

 

(i)

all of Seller's right, title and interest in and to the Contract and the
Financed Vehicle;

 

(ii)

all security interests, liens, real property and/or personal property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to the Receivable or otherwise,
together with all financing statements or registration applications filed
against an Obligor describing any collateral securing such Receivable;

 

(iii)

all letters of credit, insurance, guarantees and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of the Receivable, whether pursuant to the Contract related to the
Receivable or otherwise; and,

 

(iv)

the related Contract, all books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights), accounts and all general
intangibles relating to such Receivable and the related Obligor.

"Repurchase Price":As defined in Section 5.4(b) of this Agreement.

 

 

 



 

 



 

 



 

 



 

 

"Scheduled Payment":

With respect to any Contract, the periodic payments payable under the terms of
such Contract, excluding, without limitation, any sales and use tax or similar
tax payments, insurance premiums or other charges due under the terms of such
Contract and not due and owing to Seller under such Contract.

 

 

 

 

"Seller":As defined in the first paragraph of this Agreement.

 

"Servicing File":

With respect to each Receivable, the file delivered by Seller to Buyer,
consisting of all documents necessary to service the Receivables.

"Servicing Transfer Date":The Closing Date.

 

 



 

 

"Unpaid Principal Balance":

With respect to a Receivable, as of a date of determination, the Obligor's
original principal balance minus the cumulative principal portion of each
installment received prior to such date from the Obligor and applied to reduce
such balance, the application of such installment having been determined in
accordance with the terms and conditions of the Contract.

 

 

 

 

4

 

 



 

 

--------------------------------------------------------------------------------

 



 

ARTICLE II

PURCHASE AND SALE

Section 2.1.Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, on the Closing Date, Seller hereby agrees to sell, assign,
transfer, set over, and convey to Buyer, and Buyer agrees to purchase and
accept, subject to the terms of this Agreement, (a) all of Seller's right, title
and interest in and to those certain Receivables (together with the Related
Security) identified on the Receivables Schedule; (b) all of the rights under
any lender's single interest insurance policy relating to a Financed Vehicle for
the benefit of the creditor of the related Contract (to the extent that such
rights may be assigned or otherwise conveyed); (c) all documents contained in
the related Receivables File and the Servicing File; and, (d) all proceeds
derived from any of the foregoing, other than the Purchase Price, paid pursuant
to this Agreement (collectively, the "Conveyed Property").

Section 2.2.True Sales.

(a)It is the express intention of Buyer and Seller that each transfer of
Conveyed Property hereunder constitutes a true sale by Seller to Buyer that is
absolute and irrevocable and that provides Buyer with the full benefits of
ownership of the Conveyed Property, and not a pledge of such Conveyed Property
by Seller to Buyer to secure a debt or other obligation of Seller. Consequently,
the sale of each Conveyed Property shall be reflected as a sale on Seller's
business records and financial statements. However, in the event that,
notwithstanding the intent of the parties, any Conveyed Property is deemed not
to have been transferred to Buyer, then (i) this Agreement also shall be deemed
to be and hereby is a security agreement within the meaning of the UCC, and (ii)
the conveyance by Seller provided for in this Agreement shall be deemed to be a
grant by Seller to Buyer of, and Seller hereby grants to Buyer, a security
interest in and to all of Seller's right, title and interest in, to and under
the Conveyed Property, whether now or hereafter existing or created, to secure
(1) the rights of Buyer hereunder, and (2) without limiting the foregoing, the
payment and performance of Seller's obligations to Buyer.

(b)Buyer and Seller shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in the Conveyed Property, such security interest
would be deemed to be a perfected security interest of first priority in favor
of Buyer under applicable law and will be maintained as such throughout the term
of this Agreement. Seller hereby authorizes Buyer or its designee to file one or
more UCC financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Property of Seller,
in each case whether now existing or hereafter generated by Seller. Unless
otherwise agreed to by the parties, Seller agrees to pay all reasonable
out-of-pocket costs and expenses of Buyer, excluding fees and expenses of
counsel, in connection with the perfection as against third parties of Buyer's
right, title and interest in and to the Conveyed Property and the enforcement of
any obligations of Seller under this Agreement.

Section 2.3.Examination of Receivables Files. Seller shall, prior to the date
that is more than two (2) Business Days prior to the Closing Date, at Buyer's
option, make the related Receivables Files available to Buyer or its
designee(s), as applicable, for examination during normal business hours at
Seller's offices or other location as agreed by Buyer and Seller. Buyer shall
not be required to conduct, or have conducted on its behalf, any such
examination. The fact that Buyer or its designee(s) have conducted or have
determined not to conduct any partial or complete examination of the Receivables
Files shall not affect (i) Buyer's (or any of its assignees') rights to demand
repurchase in accordance with this Agreement, (ii) any of Seller's
representations, warranties, covenants, or promises herein, or (iii) any other
relief or remedy provided for in this Agreement.

5

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

ARTICLE III

PURCHASE PRICE

Section 3.1.Purchase Price. The Purchase Price for each Receivable listed on the
Receivables Schedule (together with the Related Security) shall be the
percentage of par as stated in the Receivables Schedule, multiplied by the
Unpaid Principal Balance as of the Cut-Off Date with respect to such Receivable.
On the Closing Date, Buyer shall pay to Seller the Purchase Price as set forth
in Section 10.3. Buyer shall own and be entitled to receive with respect to each
purchased Receivable all Collections (whether or not received or recovered) from
and after the Cut-Off Date, including, without limitation, (1) all principal due
and owing on the Receivables, (2) all Accrued Interest on the Receivables; and
(3) all other charges or payments due and owing and collections on the
Receivables, in each case from and after the Cut-Off Date.

Section 3.2.Seller's Recourse Obligations.

(a)Seller understands and agrees that Buyer will not purchase Receivables
hereunder unless Seller provides the recourse set forth herein.

(b)As an inducement to Buyer to purchase the Receivables hereunder, Seller
hereby irrevocably and unconditionally agrees to repurchase any Receivable which
meets or met the conditions for repurchase set forth below during the Recourse
Period (as hereinafter defined).

(c)With respect to a particular Receivable and related Contract sold hereunder,
the Recourse Period shall begin on the Closing Date and shall end when the
Obligor has indefeasibly paid Buyer in full, in the Obligor's own funds, all
Scheduled Payment specified for such Contract's Recourse Period set forth on the
Receivables Schedule.

(d)Conditions for Repurchase. A Contract and related Receivable shall be subject
to repurchase by Seller in the event the Obligor(s) thereunder, during the
Recourse Period but not thereafter,

(i)Fail(s) to make a Schedule Payment, directly to Buyer, on or before the date
same is due, in Obligor's own funds;

(ii)Fail(s) to maintain full-coverage insurance on the Financed Vehicle;

(iii)Causes or permits, directly or indirectly and for any reason or no reason,
the repossession, taking, impoundment, replevin or sequestration of the Financed
Vehicle, whether voluntarily or involuntarily, and whether by Seller, Buyer, or
any other Person;

(iv)Causes or permits, directly or indirectly and for any reason or no reason,
physical damage to the Financed Vehicle such that the related insurance company
declares or determines the Financed Vehicle a "total loss" or similar
designation, without regard to when such declaration or determination is made;
or,

(v)Breaches any term of the Contract in any respect;

(vi)First payment default.

(e)Timing of Repurchase; Notice to Seller. At any time, Seller shall pay to
Buyer the Repurchase Price with respect to a particular Receivable, in
immediately available funds, within five (5)

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

days of Buyer's transmission to Seller of notice that such Receivable meets or
met, during the Recourse Period, the conditions for repurchase set forth in
Section 3.2(d).

Section 3.3.Deposit Amount / Seller's Right to Set-Off. The Deposit Amount shall
be equal to

$n/a. , which amount shall be retained by Buyer out of the Purchase Price to
ensure that (i) the
Seller and/or the Current Servicer transmit to Buyer all payments received by
either such party after the Cut-Off Date with respect to Conveyed Property as
set forth in Section 3.4, and (ii) Seller timely pays Buyer the Repurchase Price
for any Receivable required to be repurchased pursuant to Sections 3.2 and 5A.
If Seller or Current Servicer, as applicable, shall fail to promptly remit such
payments to Buyer, Buyer shall

be permitted to deduct the full amount of such payments from the Deposit Amount.
On n/a ,
Buyer shall remit to Seller, via wire transfer to such account as Seller shall
direct, the Deposit Amount less amounts deducted in accordance herewith, and
shall provide Seller a detailed accounting of the amounts so deducted.

Section 3.4. Payments Received by Seller On or After the Cut-Off Date. Buyer
shall provide prompt written notice ("Notice") to Seller and the Current
Servicer of any payments that it believes the Seller or the Current Servicer has
received and which the Buyer is entitled to under the terms hereof, and Seller
and/or Current Servicer agree to give Buyer Notice of any payments, with respect
to the Conveyed Property, that it receives on or after the Cut-Off Date. Seller
agrees to remit (or cause the Current Servicer to remit), within two Business
Days of receipt of any Notice it receives from Buyer, or two days of the date of
any such notice it gives to Buyer, any such payments that Seller has received to
which Buyer is entitled hereunder. In the event that Seller or Current Servicer
disputes that it has ever received a payment that is identified in a Notice, it
shall give prompt written notice to Buyer that it has not, in fact, received any
such payment. Upon receipt of such notice from Seller or Current Servicer, Buyer
shall be obligated to submit written evidence to Seller and Current Servicer,
which evidence must be reasonably satisfactory to Seller and Current Servicer,
that such payment has, in fact, been received by Seller or Current Servicer.
Upon written confirmation of Seller and Current Servicer of their receipt of
such evidence (which confirmation will be sent to Buyer), Seller and Current
Servicer, as applicable, shall be obligated to remit the full amount of such
payment to Buyer.

ARTICLE IV
TRANSFER

Section 4.1.Transfer Documentation; Notice.

(a)Notifying the Obligors of Buyer's ownership and servicing of the Receivables
and related Contracts by the mailing of a letter, in the form attached as
Exhibit D hereto, within five (5) Business Days of the Closing Date.

(b)Notifying the Obligors of Buyer's ownership and servicing of the Contracts
during any in-person, telephonic, electronic, or other interactions with
Obligors.

(c)With respect to a Financed Vehicle, providing to Buyer any documentation
necessary to evidence clear chain of title to Seller. Seller has the obligation
to transfer or change the lien holder of record on any Certificate of Title with
respect to a Financed Vehicle, and any transfer or change of record lien holder
shall be made at Seller's expense. Transfer or change of lien holder must take
place within 30 days following the recourse period for the Financed Vehicle.

7

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Section 5.1.General Representations and Warranties. Seller hereby represents and
warrants to Buyer, as of the Closing Date, as follows:

(a)Organization and Good Standing. Seller is an entity duly organized, validly
existing and in good standing under the laws of its state of organization, and
has the corporate power and authority and all government licenses,
authorizations, consents and approvals required in each jurisdiction in which
its business is now conducted, to own its assets and to transact the business in
which it is currently engaged. Seller is duly qualified to do business as a
foreign entity where required and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would adversely affect Buyer's enforcement of the Contracts.

(b)Authorization; Binding Obligations. Seller has the power and authority to
make, execute, deliver, and perform this Agreement and all of the transactions
contemplated under this Agreement and has taken all necessary corporate action
to authorize the execution, delivery, and performance of this Agreement. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally and by the
availability of equitable remedies.

(c)No Violations. The execution, delivery, and performance of this Agreement by
Seller will not violate any provision of its articles of incorporation, bylaws
or standing resolutions, any existing law or regulation or any order or decree
of any court, or constitute a material breach of any mortgage, indenture,
contract, or other agreement to which Seller is a party or by which Seller may
be bound.

(d)Litigation. No litigation or administrative proceeding of or before any
court, tribunal, or governmental body is currently pending, or to the knowledge
of Seller threatened, against Seller or any of its properties or with respect to
this Agreement which, if adversely determined, would have a Material Adverse
Effect on the transactions contemplated by this Agreement.

(e)Licensing. Seller has obtained and currently holds all government licenses,
authorizations, consents and approvals required to (i) sell the Financed
Vehicles, (2) originate and purchase the Receivables, and (iii) service and
collect the Receivables, in each jurisdiction in which Seller sells Financed
Vehicles, originates or purchases Receivables, and services and collects
Receivables.

(f)Taxes. Seller has filed or caused to be filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, assessments and
governmental charges thereby shown to be due on such returns, except any such
taxes, assessments or charges (i) that are being diligently contested in good
faith by appropriate proceedings and (ii) with respect to which no adverse claim
has been imposed upon any Receivables.

(g)Solvency. As of the date of this Agreement, and after giving effect to the
transactions contemplated by this Agreement, Seller will not (1) be insolvent
(either because its financial condition is such that the sum of its debts is
greater than the fair market value of its assets or because the fair saleable
value of its assets is less than the amount required to pay its probable
liabilities on its existing debts as they mature); (2) have unreasonably small
capital with which to engage in its business; or (3) have incurred debts beyond
its ability to pay as they become due.

8

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

Section 5.2. Representations and Warranties With Respect to Receivables. For
each Receivable sold by Seller and purchased by Buyer hereunder Seller
represents and warrants to Buyer that, as of the Closing Date:

(a)Lawful Assignment. The Receivable has not been originated in and is not
subject to the laws of any jurisdiction under which the transfer of such
Receivable to Buyer pursuant to this Agreement is unlawful, void, or voidable or
renders the related Contract unenforceable. Seller has not entered into any
agreement with the related Obligor that prohibits, restricts, or conditions the
assignment, pledge, or sale of any portion of such Receivable.

(b)Ownership; Origination. Seller originated or purchased the Receivable for
fair value and in accordance with prudent and reasonable origination policies
and procedures, and took possession thereof in the ordinary course of its
business, and such Receivable was not at the time of Seller's origination or
purchase thereof subject to a security interest. Seller has not sold, assigned
or pledged the Receivable to any Person and, prior to the transfer of the
Receivable by Seller to Buyer, has good and marketable title thereto free and
clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest (except for any of the foregoing released prior to or in connection
with the sale and transfer in accordance herewith) and was the sole owner
thereof with full right to transfer the Receivable to Buyer. Seller acknowledges
that Buyer has no obligation to any dealer with respect to dealer participations
and shall indemnify and hold Buyer and its assigns harmless with respect to
same.

(c)Certificate of Title. Seller has obtained a Certificate of Title (or the
functional equivalent thereof for jurisdictions that do not deliver a
Certificate of Title to secured lenders) for the Financed Vehicle.

(d)No Brand on Certificate of Title. The Certificate of Title for the Financed
Vehicle does not bear any brand, notation, or word(s) indicating prior vehicle
history, damage, or chronic problem, including without limitation words such as
"damaged", "totaled", "salvaged", "rebuilt", "warranty returned",
"reconditioned", "junked", or any brand, notation, or word(s) of similar meaning
or import.

(e)Marking Records. On or before the Closing Date, the Seller will have caused
the portions of its electronic ledger relating to Conveyed Property to be
clearly and unambiguously marked to indicate that such Contracts have been sold
to Buyer.

(f)Receivables File. With respect to such Receivable, the related Receivables
File contains, in all material respects, the documents required to be contained
therein pursuant to this Agreement.

(g)No Waivers or Extension. With respect to such Receivable, the terms of the
related Contract have not been waived, altered, or modified in any material
respect, except by instruments or documents identified in the Receivables File
or in the Servicing File.

(h)Contract in Force. With respect to such Receivable, the related Contract has
not been satisfied or subordinated in whole or in part or rescinded, and the
Financed Vehicle securing the Contract has not been released from the lien of
the Contract in whole or in part.

(i)Selection Procedures. No selection procedures believed to be adverse to Buyer
have been utilized in selecting the Receivables sold hereunder from among those
Receivables that meet the criteria contained herein. Seller has not engaged in
any activity or committed any action intended, or the natural consequence of
which is, to give any Receivable the appearance of compliance with this
Agreement and these representations and warranties which such Receivable, absent
such activity or action by Seller, would otherwise not comply with this
Agreement or these representations or warranties.

9

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

(j )Compliance with Law. The Contract and the sale of the related motor vehicle
complied at the time it was originated and upon the execution of this Agreement,
and complies at the time of its sale to Buyer hereunder, in all material
respects with all applicable federal, state, and local laws, regulations, and
ordinances, including but not limited to the Fair Credit Reporting Act, the
Equal Credit Opportunity Act and Regulation B, the Truth-in-Lending Act and
Regulation Z, and FTC rules and regulations.

(k)Binding Obligation. Such Receivable represents the genuine, legal, valid, and
binding payment obligation of the Obligor, enforceable by the holder thereof in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting the enforcement of creditors' rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

(1)No Defenses. No right of rescission, setoff, counterclaim or any other
defense (including defenses arising out of violations of usury laws) has been
asserted or threatened with respect to such Receivable.

(m)No Default. Except for payment delinquencies continuing for a period of not
more than sixty (60) days, no default, breach, violation, or event permitting
acceleration under the terms of such Receivable has occurred; and no continuing
condition that with notice or the lapse of time would constitute a default,
breach, violation, or event permitting acceleration under the terms of such
Receivable has arisen. Such Receivable is not a write-off.

(n)Down Payment. The Obligor on such Receivable has fully paid the down payment,
with his/her own funds, as set forth in the related Contract.

(o)Collections. Seller does not know of any fact that indicates the
uncollectability by Buyer of any Contract, and no condition exists that
materially or adversely affects the value of the Receivable or jeopardizes any
security therefor.

(p)No Repossession. The Financed Vehicle securing the Receivable shall have not
been foreclosed upon or repossessed by Seller or any other party.

(q)The information contained in the Receivables Schedule, as set forth in
Section 10.2(a) and Exhibit B, including without limitation the identification
of Current Performing Contracts, Delinquent Performing Contracts, Non-Performing
Contracts, and Performing Contracts, is true and correct as of the Cut-Off Date.

(r)The information and data contained in the Electronic Data File, as set forth
in Section 10.2(b) and Exhibit C, is true and correct as of the Cut-Off Date.

(s)The Receivable represents a consumer obligation of an Obligor, purchased for
personal, family, or household use, and not a commercial obligation of an
Obligor.

(t)The Obligor of the Receivable had obtained or agreed to obtain full-coverage
physical damage and general liability insurance covering the Financed Vehicle.

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

Section 5.3.Covenants of the Seller.

(a)Affirmative Covenants. From the Closing Date until the first day following
the date on which all Receivables purchased hereunder are indefeasibly paid in
full to Buyer, Seller agrees and covenants that it shall:

(i)Maintain all necessary licenses, permits and other approvals, in all
jurisdictions where the failure to do so would have a Material Adverse Effect.

(ii)Keep and maintain all of its properties necessary or useful in its business
in good condition, repair and working order (normal wear and tear excepted).

(iii)Take all actions necessary to preserve and keep in full force and effect
its existence, maintain the continuous operation of its business and comply with
each requirement of law in all material respects.

(iv)Use commercially reasonable efforts to maintain systems, personnel and
facilities, including back-up and disaster recovery capability, that will enable
it to perform its obligations under this Agreement.

(v)File or cause to be filed all federal, state and local tax returns that are
required to be filed by it and pay or cause to be paid all taxes shown to be due
and payable on taxes or assessments (except only such taxes or assessments the
validity of which are being contested in good faith by appropriate proceedings).

(b)Negative Covenants. From the Closing Date until the first day following the
date on which all Receivables purchased hereunder have been indefeasibly paid in
full to Buyer, Seller agrees that is shall not do any of the following:

(i)Assert any claims or set-off rights against any Scheduled Payments.

(ii)In the fulfillment of Seller's obligations under this Agreement, engage in,
or allow or permit any person under its direct control or direction to engage
in, any fraudulent activity or other activity which would constitute a violation
of a requirement of law in any material respect.

(iii)Solicit, encourage, or otherwise suggest an Obligor in any manner breach
any term of the Contract related to a Receivable.

(iv)Sell, lease, or otherwise transfer or deliver to an Obligor any motor
vehicle, without regard to the means or method of such transfer or delivery, or
purchase or originate any receivable related to the purchase of any motor
vehicle by such Obligor; provided, that with respect to a particular Obligor,
such covenant shall expire and be of no further force or effect upon the
indefeasible payment in full to Buyer of all amounts due and owing from such
Obligor.

(v)Except for fees imposed on Obligors with respect to payment, late payment or
nonpayment as permitted in the related Contract, accept or receive or agree to
accept or receive any rebate, refund, commission, fee, kickback or rakeoff,
whether cash or otherwise and whether paid by or originating with an Obligor or
any other party (including, but not limited to, brokers and agents), as a result
of or in any way related to any Receivable or in connection with the sale,
disposition, transfer or servicing of any Receivable.

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

Section 5.4. Remedy for Breach of Representation, Warranty, or Covenant;
Repurchase.

(a)The representations, warranties, covenants, and promises of Seller set forth
herein shall survive the sale of Receivables to Buyer and shall inure to the
benefit of Buyer and its successors and assigns, notwithstanding any restrictive
or qualified endorsement on any Contract.

(i)In the event of a breach by Seller of any material representation, warranty,
covenant, or promise in this Agreement with respect to any Receivable, the party
discovering such breach will provide written notice to the other party. Within
ten (10) calendar days of notice to Seller of any such breach, Seller shall
repurchase such Receivable and the Related Security by paying Buyer the
Repurchase Price in good funds.

(ii)In the event Seller is required to repurchase a Receivable, Buyer shall
deliver to Seller the related Contract File and shall assign to Seller all of
Buyer's right, title, and interest in and to the related Conveyed Property, free
and clear of any and all claims, liens, and encumbrances, except for those which
existed at the time of Buyer's purchase thereof from Seller. Buyer shall
accomplish such delivery and assignment within a reasonable period of time
following Buyer's receipt in full of the Repurchase Price from Seller.

(b)The "Repurchase Price" of a Receivable shall be the percentage of par as
stated in the Receivables Schedule, multiplied by the Unpaid Principal Balance
as of the date the Repurchase Price is paid to Buyer with respect to such
Receivable, plus any accrued unpaid interest, plus any accrued unpaid fees.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 6.1.Buyer Representations and Warranties. Buyer hereby represents and
warrants to Seller, as of the Closing Date, as follows:

(a)Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the corporate power to own its assets and to transact the
business in which it is currently engaged. Buyer is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would have a Material Adverse Effect on the Buyer's ability to perform its
obligations hereunder.

(b)Authorization: Binding Obligations. Buyer has the power and authority to
make, execute, deliver, and perform this Agreement and all of its transactions
contemplated under this Agreement and has taken all necessary corporate action
to authorize the execution, delivery, and performance of this Agreement. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally and by the
availability of equitable remedies.

(c)No Consent Required. Buyer is not required to obtain the consent of any other
party or any consent, license, approval or authorization from, or registration
or declaration with, any governmental authority, bureau, or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement.

12

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

(d)No Violations. The execution, delivery, and performance of this Agreement by
Buyer will not violate any provision of any existing law or regulation or any
order or decree of any court or the Certificate of Incorporation or Bylaws of
Buyer, or constitute a material breach of any mortgage, indenture, contract, or
other agreement to which Buyer is a party or by which Buyer may be bound.

(e)Litigation. No litigation or administrative proceeding of or before any
court, tribunal, or governmental body is currently pending, or to the knowledge
of Buyer threatened, against Buyer or any of its properties or with respect to
this Agreement which, if adversely determined, would in the opinion of Buyer
have a Material Adverse Effect on the transactions contemplated by this
Agreement.

(f)Approvals, Licensing, Etc. All actions, approvals, consents, waivers,
exemptions, variances, franchises, orders, permits, authorizations, rights, and
licenses required to be taken, given or obtained, as the case may be, by or from
any federal, state or other governmental authority or agency, that are necessary
or advisable in connection with the execution and delivery by Buyer of this
Agreement and other documents have been duly taken, given, or obtained, as the
case may be, are in full force and effect to be entered into in connection
herewith, are not subject to any pending proceedings or appeals (administrative,
judicial, or otherwise) and either the time within which any appeal therefrom
may be taken or review thereof may be obtained has expired or no review thereof
may be obtained or appeal therefrom taken, and are adequate to authorize the
consummation of the transactions contemplated by this Agreement and other
documents to be entered into in connection herewith on the part of Buyer and the
performance by Buyer of its obligations hereunder and thereunder.

ARTICLE VII
SERVICING

Section 7.1.Transfer and Assignment. Effective as of the Servicing Transfer
Date, (a) Seller shall transfer, delegate, and assign all of its rights, duties
and obligations regarding the servicing of the Conveyed Property, including all
rights to receive payment, to Buyer and (b) Buyer shall assume all of the
Seller's such duties and obligations and accept all of Seller's such rights.
After the execution of this Agreement and prior to the Servicing Transfer Date,
Seller or the Current Servicer shall service the Contracts that will be, after
the Closing, Conveyed Property in accordance with its current customary
practices. Seller shall forward all payments received with respect to Conveyed
Property after the Cutoff Date to the Buyer, within one business day after
Buyer's receipt of such payment, via overnight delivery or wire with faxed
listing of account(s) for credit.

ARTICLE VIII

FURTHER ASSURANCES

 

 

 

 

 

 

 

 

Section 8.1.Further Assurances.

(a)In order to protect and secure Buyer's rights hereunder, Seller, upon the
request of and at the expense of the Buyer or its assigns, shall perform or
cause to be done and performed, every reasonable act necessary or advisable to
put Buyer in position to enforce the payment of the Contracts and to carry out
the intent of this Agreement, including the execution of documents such as
applications for certificates of title and Uniform Commercial Code financing
statements assigning Seller's security interests in the motor vehicles securing
the Contracts, and the execution of, and if necessary, the recordation of,
additional documents, including separate endorsements and assignments, upon
request of Buyer.

(b)In order to protect and secure Buyer's rights hereunder, Seller, within one
(1) business day of its receipt of any correspondence, notification, notice, or
similar document related to or concerning any Contract purchased by the Buyer
hereunder, shall forward same to Buyer.

13

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

Section 8.2. Returned Payments.

(a)Buyer agrees to pay to Seller, within two (2) business days after notice from
Seller, amounts equal to any Obligor checks or other payments originally
tendered to Seller by Obligor(s) and returned unpaid for insufficient funds or
other reasons after the Cut-Off Date, and Seller shall provide to Buyer copies
of documents evidencing the returned checks or payments.

(b)In the event Seller repurchases a Receivable pursuant to Section 3.2 or 5A,
Seller agrees to pay to Buyer, within two (2) business days after notice from
Buyer, amounts equal to any Obligor checks or other payments tendered to Buyer
with respect to such contract prior to such repurchase and returned unpaid for
insufficient funds or other reasons, and Buyer shall provide to Seller copies of
documents evidencing the returned checks or payments.

ARTICLE IX

BROKERAGE AND OTHER THIRD-PARTY FEES

 

 

 

 

 

 

Section 9.1.Brokers. Buyer and Seller each represent and warrant to the other
that it has not dealt with any Person entitled to a brokerage fee or commission
in connection with this Agreement.

ARTICLE X

DELIVERABLES; CLOSING

Section 10.1. Closing Location. The Closing hereunder will take place by fax or
email transmission with originals forwarded by overnight courier for next
business day delivery.

Section 10.2. Seller Deliverables.

(a)Receivables Schedule. Seller shall deliver to Buyer the Receivables Schedule
setting forth the Receivables to be sold to Buyer by 12:00 noon (eastern
standard time) one (1) Business Day prior to the Closing Date (unless otherwise
agreed to by the parties). The Receivables Schedule shall be substantially in
the form attached hereto as Exhibit B, shall be signed by an Authorized Officer
of Seller, and shall contain such information as set forth therein and below.
SELLER, BY ACCEPTING THE PURCHASE PRICE PAID WITH RESPECT TO THE CONVEYED
PROPERTY, SHALL BE DEEMED TO HAVE CERTIFIED, REPRESENTED AND WARRANTED TO BUYER,
WITH RESPECT TO THE RECEIVABLES AND RELATED SECURITY TO BE SOLD BY IT ON SUCH
PURCHASE DATE, THAT ALL INFORMATION AND DATA CONTAINED IN THE RECEIVABLES
SCHEDULE IS CURRENT, TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
CUT-OFF DATE, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DAY.

(i)account number for each Contract;

(ii)name of each Obligor party to a Contract;

(iii)year, make, model, and vehicle identification number of each motor vehicle
which is security for a Contract;

(iv)Unpaid Principal Balance on each Contract as of the Cut-Off Date;

(v)Purchase Price on each Contract calculated as of the Cut-Off Date;

14

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

(b)Contents of Electronic Data File. Seller shall deliver to Buyer the
Electronic Data File, or information and data sufficient for the creation of
same, including all information and data set forth in Exhibit C, with respect to
the Receivables sold to Buyer by 12:00 noon (eastern standard time) two (2)
Business Days prior to the Closing Date (unless otherwise agreed to by the
parties). Seller understands and agrees that Buyer intends to and shall rely
upon Seller's provision of such information and data, whether created by Seller
or not, in loading or boarding the Conveyed Property onto Buyer's account
servicing system(s). SELLER, BY ACCEPTING THE PURCHASE PRICE PAID WITH RESPECT
TO THE CONVEYED PROPERTY, SHALL BE DEEMED TO HAVE CERTIFIED, REPRESENTED AND
WARRANTED TO BUYER, WITH RESPECT TO THE RECEIVABLES AND RELATED SECURITY TO BE
SOLD BY IT ON SUCH PURCHASE DATE, THAT ALL INFORMATION AND DATA CONTAINED IN THE
ELECTRONIC DATA FILE IS CURRENT, TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE CUT-OFF DATE, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF
SUCH DAY.

(c)Bill of Sale. Seller, in conjunction with the payment of the Purchase Price,
shall execute and deliver to Buyer a Bill of Sale with respect to the related
Conveyed Property substantially in the form attached hereto as Exhibit A.

(d)Receivables File. Seller, in conjunction with the payment of the Purchase
Price, shall forward, by overnight courier for next business-day delivery, or in
person, to Buyer the following with respect to each Receivable:

(i)The original Contract. If the original contract is unavailable, Seller must
provide the electronic version stamped on each page of the contract "True and
Correct Copy of the Original" and signed by an officer verifying such with a
notary.

(ii)Obligor credit files including the original application, credit
investigation and such other credit information contained therein, or copies of
same if the original of such document is not available.

(iii)The title file, which shall include the Certificate of Title (to the extent
the state of origin has such Certificate of Title or notice of recorded lien on
Seller's name) for the Financed Vehicle.

(iv)The Servicing File, including Obligor payment and collection records.

(v)Obligor insurance files, including without limitation property insurance
insuring the Financed Vehicle, gap insurance, warranties, and such other
insurance information contained therein, or copies of same if the original of
such document is not available.

(vi)The Bill of Sale with respect to the Financed Vehicle.

(vii)Any other documents related to the Financed Vehicle or the Obligor that
Buyer may reasonably require.

(viii)REMEDY FOR FAILURE TO DELIVER RECEIVABLES FILE. In the event Seller fails
to deliver, with respect to any particular Receivable, the Receivables File to
the reasonable satisfaction of Buyer and in accordance with Section 10.2(d),
Buyer may at its sole option require Seller to immediately repurchase such
Receivable. If Buyer requires Seller to immediately repurchase such Receivable,
Seller shall repurchase such Receivable and the Related Security by paying to
Buyer the Repurchase Price in good funds within five (5) Business Days

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

following Buyer's notice hereunder. In the event Seller is required to
repurchase the Contract hereunder, Buyer shall deliver to Seller, upon payment
by the Seller of the Repurchase Price, the related Contract File and shall
assign to Seller all of Buyer's right, title, and interest in and to the related
Conveyed Property, free and clear of any and all claims, liens, and
encumbrances, except for those which existed at the time of Buyer's purchase
thereof from Seller.

Section 10.3. Payment of Purchase Price. Subject to Seller's complying on the
Closing Date in all material respects with the terms and conditions of this
Agreement, Buyer shall pay seventy five percent (75%) of the Purchase Price to
Seller on the Closing Date, by wire transfer, in immediately available funds, to
such account(s) as directed by Seller. Buyer shall place the remaining twenty
five percent (25%) in escrow to be held for thirty (30) days which shall be
further reduced by the amount due under the repurchase provisions in section
3.2, as applicable.

ARTICLE XI
NOTICES

Section 11.1. Notices Any notice, demand or communication which either party
desires or is required to give to the other party in connection with the
Agreement must be in writing and must be either served personally or sent by fax
and a reliable tracking method, addressed to the other party, as follows, or to
such other fax number and/or address as either party hereafter specifies in
accordance with this Article XI:

IF TO BUYER:

Nicholas Financial, Inc.

2454 McMullen Booth Road, Building C, Clearwater, FL 33759

Fax (727) 914-2411

Attn: Doug Marohn

Title: President and CEO

IF TO SELLER:

Platinum Auto Finance of Tampa Bay, LLC
25 N. Main Avenue Clearwater, FL 33765
Attn: Legal Department

Fax (727) 216-6262

ARTICLE XII

MISCELLANEOUS

Section 12.1. Termination. Either party may terminate this Agreement prior to
the delivery by Seller to Buyer of the Receivables Schedule.

Section 12.2. Mandatory Delivery. The sale and delivery of each Contract on the
Closing Date is mandatory from and after the date of the delivery of the
Receivables Schedule, it being specifically understood and agreed that each
Contract is unique and identifiable on the date thereof and that an award of
money damages would be insufficient to compensate Buyer for the losses and
damages incurred by Buyer (including damages to prospective purchasers of the
Contracts) in the event of Seller's failure to deliver each of the related
Contracts on the Closing Date. Seller hereby agrees that it holds such Contracts
in custody for Buyer subject to Buyer's (a) right to reject any Contract under
the terms of this Agreement, and (b) obligation to pay the related Purchase
Price. All rights and remedies of Buyer under this Agreement are distinct from,
and cumulative with, any other rights or remedies under this Agreement or
afforded by

16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

law or equity and all such rights and remedies may be exercised concurrently,
independently or successively.

Section 12.3. Entire Agreement. This Agreement together with all exhibits and
schedules hereto constitutes the entire agreement between the parties hereto and
supersedes any and all representations, promises and statements, oral and
written, made in connection with the subject matter of this Agreement and the
negotiation hereof, and no such representation, promise or statement not written
herein will be binding on the parties. This Agreement may not be varied or
altered or its provisions waived except by an agreement in writing executed by
duly authorized agents of both parties hereto. This Agreement will be binding
upon and inure to the benefit of the parties hereto and each of their respective
successors and assigns.

Section 12.4. Governing Law; Jurisdiction and Venue.

(a)This Agreement will be interpreted, construed, and enforced in accordance
with the laws of the State of Florida without reference to that state's laws or
rules pertaining to conflict of laws.

(b)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY•
(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE MIDDLE DISTRICT OF FLORIDA, AND
APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF FLORIDA, WITHIN
THE COUNTY OF PINELLAS, IN THE EVENT THE FEDERAL COURT LACKS OR DECLINES
JURISDICTION; (ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (iii) AGREES THAT SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN ARTICLE XI OR AT SUCH OTHER
ADDRESS OF WHICH THE OTHER PARTY SHALL HAVE BEEN NOTIFIED; AND (iv) AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.

Section 12.5. Severabilitv. Any provision of this Agreement, which is prohibited
or unenforceable in any jurisdiction, will, as to such jurisdiction, be
ineffective to the extent of each prohibition or unenforceability without
invalidating the remaining provision hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provisions in any other jurisdiction.

Section 12.6. Captions. Captions are for convenience of reference only and are
not to be considered as defining or limiting in any way the scope of intent of
the provision hereof.

Section 12.7. Waivers; Cumulative Remedies. The waiver of any breach, term,
provision or condition of this Agreement may not be construed to be a subsequent
waiver of any other breach, term, provisions or condition. All remedies afforded
by this Agreement for a breach hereof will be cumulative, that are, in addition
to all other remedies provided for herein or at law or in equity.

17

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

Section 12.8. Construction. Unless otherwise specifically provided, references
in this Agreement to Sections and Exhibits are to Sections and Exhibits of or to
this Agreement. All Exhibits hereto are incorporated herein by the references
thereto in this Agreement. The designations of the parties to this Agreement and
any pronouns referring to any party, wherever used, must be so construed as to
include the plural as well as the singular number, and whenever the context
permits, any gender includes all other genders and the singular number includes
the plural. As used in this Agreement, the words "includes" and "including" are
not limiting, and the words "hereof" and "hereunder" and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

Section 12.9. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts of duplicate
originals, each of which must be deemed an original, but all of which together
will constitute but one and the same instrument.

Section 12.10. Assignment. Neither Seller nor Buyer may assign any of its rights
or obligations hereunder without the prior written consent of the other party.

Section 12.11. Dispute Resolution.

(a)In the event of any claim, suit, or controversy (collectively, a "claim")
involving any matter governed by or related to this Agreement, the parties shall
first use their diligent and good faith efforts to resolve the dispute by
exchanging relevant information and negotiating in good faith, including not
less than one conference call.

(b)Attorneys' Fees; Costs of Collection. In the event of any claim involving or
arising from Seller's breach of any material representation, warranty, term, or
condition of this Agreement, or from Seller's failure to perform any obligation
to Buyer arising hereunder or otherwise, Seller agrees to pay reasonable losses
or expenses incurred by Buyer as a result of such breach or failure to perform,
including attorneys' fees, and any expenses paid or incurred by Buyer in
connection with the collection of any amount due from Seller to Buyer hereunder.

Section 12.12. Confidentiality. Each of Buyer and Seller will keep confidential
and will not divulge to any party, without the other party's prior written
consent, the terms of this Agreement; provided, that any party may make such
disclosure to its affiliates, attorneys, agents and accountants, the rating
agencies, investors and potential investors and in any report or as otherwise
required by law or by its regulators.

Section 12.13. No Partnership or Joint Venture; No Origination. Nothing
contained in this Agreement shall be deemed or construed by the parties hereto
or by any third party to create the relationship of principal and agent,
partnership, or joint venture. Notwithstanding anything herein to the contrary,
in no event shall the parties hereto, or any third party deem or construe Buyer
as the originator of the Conveyed Property.

Section 12.14. Indemnification. Seller shall indemnify and hold Buyer, its
parents, affiliates, subsidiaries, shareholders, officers, directors, employees,
attorneys and agents (each, a "Buyer Indemnified Party") harmless from and
against any and all Claims, actions, and proceedings asserted or brought by a
third party, and from and against any and all costs, expenses, damages, and
liabilities incurred or suffered by any Buyer Indemnified Party (including
without limitation attorneys' fees, consultant fees, in-house counsel fees,
costs or expenses) resulting from, attributable to, or arising out of (1) the
breach or inaccuracy of any representation or warranty of Seller in this
Agreement, (2) Seller's breach of any covenant, obligation, promise, agreement
or term in this Agreement, or (3) Seller's breach of any requirement of law in
the performance of its obligations under this Agreement, including without
limitation in the origination and/or servicing of any Receivable; provided,
however, that in no event shall

18

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

Seller be obligated for any claims, expenses, losses, or damages resulting from
the willful misconduct of Buyer or its employees.

Section 12.15. Inspection. From the Closing Date until the first day following
the date on which all Receivables purchased hereunder are indefeasibly paid in
full to Buyer, Seller shall permit, on not less than two (2) days prior written
notice, any person who is reasonably designated by Buyer to visit and inspect
Seller's records relating to Receivables and will cause its personnel to assist
in any examination of such records by the Buyer or its authorized agents. The
examination referred to in this Section 12.15 will be conducted in a manner
which does not unreasonably interfere with the Seller's normal operations or
customer or employee relations.

Section 12.16. Timely Payment of Amounts Due. Any payment or money due from
Seller to Buyer hereunder which is not paid within the time specified, or if no
time is specified, within ten (10) days after demand for payment is made, shall
accrued interest at the rate of one and one-half percent (11A%) per month or the
highest rate allowed by applicable law, whichever is higher.

[SIGNATURES FOLLOW]

 

 

 

 

19

 

 



 

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

NICHOLAS FINANCIAL, INC. as Buyer

 

By:  /s/ Doug Marohn  

Name:Doug Marohn

Title:      President and CEO

PLATINUM AUTO FINANCE OF TAMPA BAY, LLC as Seller

 

By: /s/ Michael Kaplanis

Name:Michael Kaplanis

Title:      CEO

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT A
BILL OF SALE

Platinum Auto Finance of Tampa Bay, LLC, a Florida limited liability company,
("Seller"), pursuant to the Bulk Receivables Purchase and Sale Agreement dated
as of even date hereof (the "Agreement"), by and between Seller and Nicholas
Financial, Inc., a Florida Corporation ("Buyer"), for good and valuable
consideration paid by Buyer, the receipt and sufficiency of which are hereby
acknowledged, does hereby sell, assign, transfer, set over and convey, subject
to the terms of the Agreement, the Conveyed Property, unto Buyer, its successors
and assigns, for its and their own use forever.

Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Agreement.

This Bill of Sale and the covenants and agreements contained herein shall be
binding upon Seller, its successors and assigns, and shall inure to the benefit
of Buyer, its successors and assigns.

THIS BILL OF SALE IS MADE WITHOUT ANY WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed in its
name by a duly authorized representative this 30th day of January, 2020.

Platinum Auto Finance of Tampa Bay, LLC as Seller

 

 

 

 

 

 

 

 

 

 

  By:  /s/ Michael Kaplanis

  Name:Michael Kaplanis

  Title:    CEO

 

 

 

A-1

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.22.2



 

EXHIBIT B

RECEIVABLES SCHEDULE

 

 

 

Schedule 1: 2 Page[s] Attached Hereto With List of Contracts

Cut-Off Date:January 28, 2020

Buyer:Nicholas Financial, Inc.

Seller:Platinum Auto Finance of Tampa Bay, LLC

Closing Date:January 30, 2020

Purchase Price Percentage of Par:0.95% Percent

 

Recourse Period:

For Contracts with monthly Scheduled Payments: 2 payments For Contracts with
semi-monthly Scheduled Payments: 4 payments

 

TOTAL PURCHASE PRICE FOR ALL CONTRACTS ON THIS SCHEDULE:

 

 

 

 

 

 

 



 

 

 

$848,664.05

THIS SCHEDULE OF CONTRACTS IS ISSUED PURSUANT TO AND IS SUBJECT TO ALL THE TERMS
AND CONDITIONS OF THE RECEIVABLES PURCHASE AND SALE AGREEMENT DATED January 30,
2020, BETWEEN BUYER AND SELLER.

SELLER HEREBY CERTIFIES, REPRESENTS AND WARRANTS TO BUYER THAT THE INFORMATION
ATTACHED HERETO AS SCHEDULE 1 IS, TO THE BEST OF SELLER'S KNOWLEDGE, CURRENT,
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CUT-OFF DATE.

Platinum Auto Finance of Tampa Bay, LLC as Seller

By:  /s/ Michael Kaplanis

 

 

 

 

 

 

 

By::  /s/ Michael Kaplanis

Name:Michael Kaplanis

Title:   CEO

 

 

 

B-1

 



 

--------------------------------------------------------------------------------

Exhibit 10.22.2



Schedule 1 to Exhibit B

 

Account 150343 152244 149677 152198 151951 149408 145448 148384 145707 151940
148845 152558 126818

50935 151490 132130 148788

50890

152569

51992 150534 134660 148418

54041 150220 137359 137382 138462 146135 125705 148395 148407

55660 137438 136910 150927 149644 132523 129316 140083 149846 149026

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

145752

148621

130903

62848
150770
151030
135638
151670
152200
152424

6216

152570

148654

61106

62781
138114
150040
133580
138686
139058
152356
149352
148632
149891
138260
137966
141433

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT C

CONTENTS OF ELECTRONIC DATA FILE

[Values marked with asterisk * are required]

 

 

 

 

DESCRIPTION

 

*ACCOUNT NUMBER IN SELLER SERVICING SYSTEM

*OBLIGOR FIRST NAME

*OBLIGOR LAST NAME

*OBLIGOR CURRENT STREET ADDRESS

OBLIGOR EMAIL ADDRESS

*OBLIGOR SOCIAL SECURITY NUMBER

OBLIGOR DATE OF BIRTH IN MM/DD/YYYY FORMAT

*OBLIGOR CURRENT HOME PHONE NUMBER

OBLIGOR CURRENT MOBILE PHONE NUMBER

OBLIGOR CURRENT WORK PHONE NUMBER

OBLIGOR DRIVER'S LICENSE NUMBER

OBLIGOR CURRENT EMPLOYER

*OBLIGOR CURRENT GROSS MONTHLY INCOME

OBLIGOR CURRENT EMPLOYMENT IN YEARS AND MONTHS

OBLIGOR CURRENT RESIDENCE STATUS: OWN, RENT, OTHER

OBLIGOR CURRENT RESIDENCE IN YEARS AND MONTHS

OBLIGOR CURRENT CREDIT SCORE

*CONTRACT INTEREST ACCRUAL METHOD: DAILY SIMPLE INTEREST (SIMPLE) OR PRE
COMPUTED (PRECOMP) A.K.A. RULE OF 78'S

*CONTRACT DATE OR ORIGINATION DATE

*AMOUNT FINANCED

*ANNUAL PERCENTAGE RATE (APR)

*FINANCE CHARGE

*NUMBER OF PAYMENTS OR CONTRACT TERM

*REGULAR PAYMENT AMOUNT

INDICATES IF REGULAR PAYMENTS ARE SCHEDULED ONCE A MONTH (MONTHLY)

DATE OF LAST REGULAR MONTHLY PAYMENT OR MATURITY DATE

*DATE OF FIRST REGULAR MONTHLY PAYMENT

*DATE OF THE NEXT REGULAR SCHEDULED PAYMENT

*ACCOUNT PAYOFF AS OF THE INTEREST ACCRUED THROUGH DATE (CUT-OFF DATE)

*PRINCIPAL BALANCE AS OF THE INTEREST ACCRUED THROUGH DATE (CUT-OFF DATE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

*INTEREST BALANCE AS OF THE PORTFOLIO SALE DATE: THE AMOUNT OF INTEREST THAT HAS
ACCRUED FROM THE LAST PAYMENT TO THE INTEREST ACCRUED THROUGH DATE (CUT-OFF
DATE)

LATE CHARGES OWED AS OF THE INTEREST ACCRUED THROUGH DATE (CUT-OFF DATE)

*AMOUNT OF LAST PAYMENT

*DATE OF LAST PAYMENT

TOTAL NUMBER OF REGULAR PAYMENTS MADE

*AMOUNT PAID FOR GAP INSURANCE

*AMOUNT PAID FOR VEHICLE WARRANTY

*DOWN PAYMENT

*THE BALANCE OF THE PURCHASE DISCOUNT AS OF THE INTEREST ACCRUED THROUGH DATE
(CUTOFF DATE)

*ACCOUNT BALANCE PURCHASED BY BUYER

*PRICE PAID FOR RECEIVABLE (AFTER DISCOUNT)

*VEHICLE IDENTIFICATION NUMBER (VIN)

*VEHICLE MODEL YEAR

*VEHICLE MAKE

*VEHICLE MODEL

*CASH PRICE OF VEHICLE

VEHICLE COLOR

VEHICLE MILEAGE

*VEHICLE VALUE

VALUATION DATE

*TITLE NUMBER

TRACKING DEVICE NUMBER, IF THE VEHICLE IS EQUIPPED WITH A GPS TRACKING DEVICE.

*CO-OBLIGOR FIRST NAME

*CO-OBLIGOR LAST NAME

*CO-OBLIGOR CURRENT STREET ADDRESS

CO-OBLIGOR EMAIL ADDRESS

*CO-OBLIGOR SOCIAL SECURITY NUMBER

CO-OBLIGOR DATE OF BIRTH

CO-OBLIGOR CURRENT HOME PHONE NUMBER

CO-OBLIGOR CURRENT MOBILE PHONE NUMBER

CO-OBLIGOR CURRENT WORK PHONE NUMBER

CO-OBLIGOR DRIVER'S LICENSE NUMBER

CO-OBLIGOR CURRENT EMPLOYER

*DATE PAYMENT DUE

*DATE PAYMENT MADE

*HOW PAYMENT MADE

*AMOUNT OF PAYMENT. NEGATIVE AMOUNTS SHOULD BE EXCLUDED.

*DEALER LEGAL NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

PRIMARY CONTACT FIRST NAME

PRIMARY CONTACT LAST NAME

PRIMARY CONTACT TITLE

DEALER CURRENT STREET ADDRESS

PRIMARY CONTACT EMAIL ADDRESS

PRIMARY CONTACT PHONE NUMBER

REFERENCE RELATIONSHIP TO OBLIGOR

REFERENCE FIRST NAME

REFERENCE LAST NAME

REFERENCE CURRENT STREET ADDRESS

REFERENCE CURRENT CITY

REFERENCE CURRENT STATE

REFERENCE CURRENT ZIP CODE

REFERENCE EMAIL ADDRESS

REFERENCE HOME PHONE

REFERENCE MOBILE PHONE

REFERENCE WORK PHONE

*COLLECTION NOTES WITH DATES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

 

EXHIBIT D

FORM OF NOTICE OF TRANSFER

TO BE SENT TO OBLIGOR

 

 

 

 

[gpyghnhtjhwd000001.jpg]

 

AUTO FINANCE

 

<Date>

CUSTOMER NAME

ADDRESS

CITY STATE ZIP

<ACCOUNT NUMBER>

Dear CUSTOMER

Please be advised that on January 30, 2020 your account with Platinum Auto
Finance was sold and assigned to Nicholas Financial, Inc.. Please be assured
that this is a normal transaction and in no way affects your payments, payment
due dates, the terms of your contract or liability. Any payments received from
you after January 30, 2020 will be endorsed and forwarded to Nicholas Financial,
Inc.

All future payments and correspondence should be made payable to Nicholas
Financial, Inc., and mailed to the following address:

BUYER PAYMENT ADDRESS

You may pay online at www.nicholasfinancial.com

You may also pay via the phone by calling 800-237-2721.

If you should have any questions concerning this transfer, please contact
Nicholas Financial, Inc., at 2454 McMullen Booth Road, Building C, Clearwater,
FL 33759.

Sincerely,

Platinum Auto Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT E

RATIFICATION

On January 30, 2020, Platinum Auto Finance of Tampa Bay, LLC, a Florida limited
liability company having an address at 25 N. Main Avenue Clearwater, FL 33765
("SELLER"), assigned and sold all interest in the attached list of vehicles
(Schedule 1) to Nicholas Financial, Inc., a Florida Corporation, having an
address at 2454 McMullen Booth Road, Building C, Clearwater, FL 33759 ("BUYER")
for consideration. This document ratifies that agreement.

PLATINUM AUTO FINANCE OF TAMPA BAY, LLC as Seller

 

By:  /s/ Michael Kaplanis
Name:Michael Kaplanis

Title:        CEO

NICHOLAS FINANCIAL, INC. as Buyer

 

By:  /s/ Doug Marohn
Name:Doug Marohn

Title:       President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

Schedule 1 to Exhibit E- VIN List of Vehicles

 

1HGCR2F54HA291028 3G NAXJ EVUS572111 1C3CDFEB8FD363442 5N PE34AF3FH088044
3FA6POLUXJ R169082 1HGCR2F34FA204711 1GTR1TEC8FZ435023 3C4PDCABXJT242433
1FT7W2BT5FEA75031 3N 1CP5CUXKL531008 3FADP4BJOH M169153 JA4AP3AU1GZ041238
4T1BF1FK4GU222674 1N4AL3APXGC225758 4A4AP3AU4FE038662 WBAWL73587PX48091
3C4PDCAB9HT695338 1FADP3F21FL263585 3FA6POD95J R225679 1C3CCCABOG N 160421
KNMAT2MTXKP528263 1FTEX1CM1EFB94273 3N 1AB7APXJY248334 1N4AL3AP1DC237423 M
L32F4FJ9 KH F17239 3N 10E2CP5EL380176 3FADP4BJ6EM19704R KNDJP3A52E7008448
2G1105S3XH9162480 19XFC2F57GE060925 5XXGT4L31JG 181290 1N4AL3AP8H N329588
1C3CCBCG3EN 172272 5YFBURH E4FP214151 2T1 BU RH E6GC746177 3CZRM3H52CG702134
JM3KE4DY3G0622031 2GNALBEK9F1157113 5N PEC4AB9DH546664 2C3CCAAGODH731992
1G1FB1RXXG0164420

 

 



 

 

--------------------------------------------------------------------------------

 



 

3N1AB7AP7GY239132
5UXWX5C55CL717408
KMHEC4A40FA130462
WDDEJ77X39A020349
1C3CCCAB4FN529697
3MYDLBYV5HY168692
5N PE34AF9FH132256
1C3CCCAB5FN599774
1G4PP5SK2D4211068
1VWBN7A35DC082143
WVWDM7AJ6EW008856
JM1CW2CL5E0164915
5XYZU3LB3GG334652
2GKALMEK1F6377325
3N1AB7AP1GY235898
3GTP1VE01BG235457
1FADP3F21EL455474
3N1CN7AP1GL859231
5NPEB4ACXDH720981
1N6BAOCHXAN313503
3D4PG6FV7AT105741
KMHDH4AEXGU635298
4T1BK1EB4EU098237
1G4PP5SK2D4226038
1GCRCSE09BZ429090
5NPEB4AC6BH120021
JM3ER2W57A0333265
4JGBB86E18A401417

 

 

 



 